DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0005979).

Regarding Claim 6, Kim teaches an organic light-emitting device 10 may include a first electrode 110, a second electrode 190, and an organic layer 150 between the first electrode 110 and the second electrode 190 (paragraph 41). The 
The hole transport region may include at least one selected from a hole injection layer (HIL), a hole transport layer (HTL), a buffer layer (BL), and an electron blocking layer (EBL). The electron transport region may include at least one selected from a buffer layer, an electron transport layer (ETL), and an electron injection layer (EIL), but is not limited thereto (paragraph 214-215). The emission layer includes at least++t one first material and an electron transport layer includes at least one second material (paragraph 285). The second material is represented by Formula 2 (page 1):


    PNG
    media_image1.png
    115
    403
    media_image1.png
    Greyscale

A specific example of Formula 2 can be represented by Compound 238 (page 57):


    PNG
    media_image2.png
    432
    518
    media_image2.png
    Greyscale

The office notes that Compound 237 is a positional isomer to applicants’ 
    PNG
    media_image3.png
    172
    214
    media_image3.png
    Greyscale

Compound 237 and applicants’ material differ only by the points of attachment to the phenylene group (phenylene para versus phenylene meta). The office notes Compound 237 is a derivative of Formula 2 wherein the phenylene group is a specific example of L21 (a21 = 0). The office further notes that the linking group L21 is generic and viewed as a divalent arylene group with variable points of attachment as Kim does not teach any limitation to the contrary. 
Position isomers are a basic form of close “structural isomers.”  MPEP 2144.09, second paragraph, states, “Compounds which are position isomers … are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.”  It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  This circumstance has arisen many times.  See: Ex parte Englehardt, 208 USPQ 343, 349 (Bd. Pat. App. & Int. 1980); In re Mehta, 146 USPQ 284, 287 (C.C.P.A. 1965); In re Surrey, 138 USPQ 67 (C.C.P.A. 1963); Ex Parte Ullyot, 103 USPQ 185 (Bd. Pat. App. & Int. 1952); In re Norris, 84 USPQ 458 (C.C.P.A. 1950); Ex Parte Naito, 168 USPQ 437, 439 (Bd. Pat. App. & Int. 1969); Ex parte Allais, 152 USPQ 66 (Bd. Pat. App. & Int. 1965); In re Wilder, 166 USPQ 545, 548 (C.C.P.A. 1970); Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960); Ex parte Biel, 124 USPQ 109 (Bd. Pat. App. & Int. 1958); In re Petrzilka, 165 USPQ 327 (C.C.P.A. 1970); In re Crounse, 150 USPQ 554 (C.C.P.A. 1966); In re Fouche, 169 USPQ 429 (C.C.P.A. 1971); Ex parte Ruddy, 121 USPQ 427 (Bd. Pat. App. & Int. 1955); In re Wiechert, 152 USPQ 247 (C.C.P.A. 1967), In re Shetty, 195 USPQ 753 (C.C.P.A. 1977); In re Jones, 74 USPQ 152, 154 (C.C.P.A. 1947); and In re Mayne, 41 USPQ2d 1451 (Fed. Cir. 1997) {in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at pages 1454-1455)}.
	For example, “Position isomerism has been used as a tool to obtain new and useful drugs” (Englehardt) and “Position isomerism is a fact of close structural similarity” (Mehta, emphasis in the original). Note also In re Jones, 21 USPQ2d 1941 (Fed. Cir. prima facie obviousness”; one of those listed is “adjacent homologues and structural isomers”. Position isomers are the basic form of close “structural isomers.” Similar is In re Schechter and LaForge, 98 USPQ 144, 150 (C.C.P.A. 1953), which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214 (Fed. Cir. 1995) which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph.
Therefore, nothing unobvious is seen in substituting the known para isomer (Compound 237) for the structurally similar meta isomer, as taught by Kim, since such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (C.C.P.A. 1950) (per claim 6).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0005979) in view of Suh (US 2006/0124924).

Regarding Claim 13, Kim teaches the OLED of claim 6 but fails to mention a transistor connected to the OLED. 

As both Kim and Suh teach electronic devices, it would have been obvious to one of ordinary skill in the art at the time of the invention to have used the device of Kim in known application areas which would have included connection to a transistor as taught by Suh which reads on the instant limitations, absent unexpected results (per claim 13).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0005979) in view of Lee (US 2009/0096357).

Regarding Claim 19, Kim teaches the OLED of claim 6 but fails to mention alkali metal(s) in the electron transport layer.
Lee teaches an organic light emitting device (abstract). Lee2 further teaches that  an electron transport layer (ETL) containing an alkali metal compound alkali earth metal compound can be cesium quinolate, potassium quinolate, rubidium quinolate, CaF.sub.2, BaF.sub.2, LiF, NaCl, CsF, Li.sub.2O, or BaO lead to an organic light emitting device having high efficiency, low operating voltage, and low power consumption (paragraph 27).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the ETL of Kim which would have included adding an alkali earth metal compound with the expectation of achieving high efficiency, low operating voltage, and low power consumption in an OLED based on Lee, absent unexpected results (per claim 19).

Allowable Subject Matter
8.	The following is a statement of reasons for the indication of allowable subject matter as applicant claims the devices of claims 7, 14 and 16. The prior art does not teach, suggest or offer guidance to render obvious the structural requirements of independent clams 7, 14 and 16.
9.	Claims 7-10, 14-18 and 20-22 allowed.

Response to Amendment
	The applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection based on new prior art necessitated by the applicant’s amendment.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786